FILED
                              NOT FOR PUBLICATION                           SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIO MORENO-TOSCANO,                             No. 13-72134

               Petitioner,                        Agency No. A075-570-882

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Mario Moreno-Toscano, a native and citizen of Mexico, petitions for review

of the Department of Homeland Security’s (“DHS”) June 14, 2013, order

reinstating his 1997 order of removal. We have jurisdiction under 8 U.S.C. § 1252.

Our review is “limited to confirming the agency’s compliance with the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reinstatement regulations.” Garcia de Rincon v. DHS, 539 F.3d 1133, 1137 (9th

Cir. 2008). We deny the petition for review.

      The DHS did not err in issuing Moreno-Toscano’s reinstatement order,

where the record shows, and Moreno-Toscano admitted in a sworn statement to a

DHS officer, that he was an alien, he was subject to a prior order of removal in

1997, and he illegally reentered subsequent to that order. See Garcia de Rincon,

539 F.3d at 1137 (our jurisdiction is limited to reviewing “three discrete inquiries

an immigration officer must make in order to reinstate a removal order: (1)

whether the petitioner is an alien; (2) whether the petitioner was subject to a prior

removal order, and (3) whether the petitioner re-entered illegally”); 8 U.S.C.

§ 1231(a)(5) (if the DHS “finds that an alien has reentered the United States

illegally after having been removed or having departed voluntarily, under an order

of removal, the prior order of removal is reinstated from its original date”).

      Furthermore, Moreno-Toscano does not contend that any miscarriage of

justice occurred in connection with his underlying 1997 removal order. See Garcia

de Rincon, 539 F.3d at 1138 (while a petitioner is generally prevented from

collaterally attacking an underlying deportation order on constitutional or legal

grounds, 8 U.S.C. § 1252(a)(2)(D) permits some measure of review if he can

demonstrate a “gross miscarriage of justice” in the underlying proceedings).


                                           2                                     13-72134
      In light of this disposition, we do not reach Moreno-Toscano’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                        3                                  13-72134